              Case 2:21-mj-00150-EJY Document 13 Filed 02/23/21 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     EDWARD G. VERONDA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Edward.G.Veronda@usdoj.gov
 6
                      UNITED STATES DISTRICT COURT
 7
                           DISTRICT OF NEVADA
 8
     United States of America,                       )
                                                     ) Case No.: 2:21 mj 00150-EJY
 9                                                   )
                      Plaintiff,
                                                     ) Stipulation to Continue Preliminary
10                                                   ) Hearing Date (First Request)
            vs.                                      )
11                                                   )
     JACQUAVIUS TRISHUN POWELL                       )
                                                     )
12
                      Defendants.                    )
                                                     )
13                                                   )
                                                     )
14

15
                  IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
16
     Trutanich, United States Attorney, Edward Veronda, Assistant United States Attorney,
17
     counsel for the United States of America and Nicholas Wooldridge, Esq., counsel for
18
     defendant Jacquavius Powell.
19
                  THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR
20
     March 4, 2021, at 4:00 p.m. before U.S. Magistrate Elayna J. Youchah be vacated and set to
21
     a time convenient for the Court, but no earlier than 60 days from the current setting.
22
                  This stipulation is entered into for the following reasons:
23
        1. The government will provide counsel for            the defendant with limited Rule 16
24
            Discovery in order to facilitate a possible pre-indictment resolution. Counsel for the
             Case 2:21-mj-00150-EJY Document 13 Filed 02/23/21 Page 2 of 4




 1        defendant requests an opportunity to review the discovery and discuss it with his

 2        client prior to a preliminary hearing or an indictment.

 3     2. Defense counsel and counsel for the government agree to the continuance.

 4     3. The defendant is not detained and agrees to the continuance.

 5     4. Denial of this request for a continuance could result in a miscarriage of justice.

 6     5. The additional time requested by this Stipulation is excludable in computing the time

 7        from the filing of the criminal complaint through which the government must assert

 8        an criminal Information or seek an Indictment by the Grand Jury pursuant to the

 9        Speedy Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when

10        considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B)

11        and 3161(h)(7)(B)(iv).

12     6. This is the first request for a continuance.

13      Dated this ___ day of February 2021.

14
                                                   Respectfully Submitted,
15
                                                   NICHOLAS A. TRUTANICH
                                                   United States Attorney
16

17
                                                   EDWARD G. VERONDA
                                                   Assistant United States Attorney
18
                                                   NICHOLAS WOOLDRIDGE, ESQ.
19
                                                   Counsel for defendant Jaquavius Powell
20

21

22
     NICHOLAS A. TRUTANICH
23   United States Attorney
     District of Nevada
24   Nevada Bar Number 13644
                                               2
              Case 2:21-mj-00150-EJY Document 13 Filed 02/23/21 Page 3 of 4




 1   EDWARD G. VERONDA
     Assistant United States Attorney
 2   501 Las Vegas Boulevard South
     Suite 1100
     Las Vegas, Nevada 89101
 3   702-388-6336
     Edward.G.Veronda@usdoj.gov
 4

 5
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
 6

 7   United States of America,                        )
                                                      ) Case No.: 2:21 mj 00150-EJY
 8                    Plaintiff,                      )
                                                      ) Stipulation to Continue Preliminary
                                                      ) Hearing Date (First Request)
 9          vs.                                       )
                                                      )
10   JACQUAVIUS TRISHUN POWELL                        )
                                                      )
11                    Defendants.                     )
                                                      )
12                                                    )
                                                      )
13

14                                           FINDINGS OF FACT

15          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

16   Court finds that:

17          1. The period within which the government may assert an Information or seek an

18                Indictment through the Grand Jury against the defendant is hereby extended from

19                the date of the filing of the complaint up through and including May 4, 2021.

20          2. The government will provide counsel for the defendant with limited Rule 16

21                Discovery in order to facilitate a pre-indictment resolution. Counsel for the

22                defendant requests an opportunity to review the discovery and discuss it with his

23                client prior to a preliminary hearing or an indictment.

24
                                                  3
                 Case 2:21-mj-00150-EJY Document 13 Filed 02/23/21 Page 4 of 4




 1          3. Both counsel for the defendant and counsel for the government agree to the

 2                continuance.

 3          4. The defendant is not detained and agrees to the continuance.

 4          5. The additional time requested by this Stipulation is excludable in computing the

 5   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

 6   18, United States Code Section 3161(h)(7)(A), when considering the factors under Title 18,

 7   United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

 8          6.       This is the first request to continue the preliminary hearing.

 9          For all of the above-stated reasons, the end of justice would best be served by a

10   continuance of the preliminary hearing.

11                                               ORDER

12          IT IS ORDERED that the preliminary hearing currently scheduled for March 4,

13   2021, at 4:00 p.m. be vacated and continued to May 3, 2021, at the hour of

14   4:00 p.m., in Courtroom 3A.

15          DATED this 23rd day of February 2021.

16

17                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24
                                                  4
